 



Exhibit 10.30

LODGENET ENTERTAINMENT CORPORATION
EXECUTIVE SEVERANCE AGREEMENT

     AGREEMENT, dated as of March 1, 2003, by and between LodgeNet Entertainment
Corporation, a Delaware corporation located at 3900 West Innovation Street,
Sioux Falls, South Dakota 57107 (“Corporation”), and Steven Pofahl
(“Executive”).

     WHEREAS, the Executive is presently employed by the Corporation as Senior
Vice President for Technical Operations of the Corporation:

     WHEREAS, the Board of Directors (“Board”) has determined that it would be
in the best interest of the Corporation and its shareholders to reinforce and
encourage the continued attention and dedication of the Executive as a member of
the Corporation’s management without the distractions occasioned from the
possibility of an abrupt change in control of the Corporation;

     WHEREAS, the Board has determined that entering into agreements from time
to time with members of senior management in the form hereof will enhance the
ability of the Corporation to attract and retain capable senior executives; and

     WHEREAS, the Executive is willing to continue serving the Corporation in
accordance with the provisions of this Agreement.

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations hereinafter set forth, the parties hereto hereby agree
as follows:

     1.     Operation of Agreement.

     This Agreement sets forth the severance compensation which the Corporation
agrees it will pay to the Executive if the Executive’s employment with the
Corporation terminates under one of the circumstances described herein in
connection with or following a Change in Control of the Corporation (as defined
herein). No compensation shall be payable under this Agreement unless and until:
(i) there shall have been a Change in Control of the Corporation and (ii) the
Executive’s employment by the Corporation shall have been terminated in
accordance with Section 4. To the extent that the provisions of this Agreement,
or the benefits provided hereunder, conflict with any provisions of any existing
employment agreement between the Executive and the Corporation, this Agreement
shall supersede any such provisions in any such employment agreement.

     2.     Term.

     This Agreement shall terminate, except to the extent that any obligation of
the Corporation hereunder remains unpaid as of such time, upon the earliest of:
(i) July 24, 2004 if a Change in Control of the Corporation has not occurred
within such period; (ii) the termination of the Executive’s employment the with
Corporation based on death, Permanent Disability (as defined in Section 4(b)),
or Cause (as defined in Section 4 (c)) or by the

1



--------------------------------------------------------------------------------



 



Executive other than for Good Reason (as defined in Section 4 (d)); (iii) two
(2) years from the date of a Change in Control of the Corporation if the
Executive has not terminated his employment for Good Reason as of such time; and
(iv) prior to a Change in Control, in the discretion of the Board, upon the
Executive’s ceasing to be an executive officer of the Corporation.
Notwithstanding clause (i) hereof, on July 24th of each year following the date
this Agreement was first entered, the term of this Agreement automatically shall
be extended for one additional year, unless prior to such anniversary the
Corporation notifies the Executive in writing that it does not wish to extend
the term of the Agreement.

     3.     Change in Control.

     For purposes of this Agreement, a Change in Control of the Corporation
shall mean the occurrence of any of the following:

     (a)  any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) in effect on
the date hereof) or group of persons acting in concert, other than the
Corporation or any subsidiary thereof or any employee benefit plan of the
Corporation or any subsidiary thereof, becomes the “beneficial owner” (as such
term is defined in Rule 13d-3 of the Exchange Act except that a person shall
also be deemed the beneficial owner of all securities which such person may have
a right to acquire, whether or not such right is presently exercisable),
directly or indirectly, of securities of the Corporation representing thirty
percent (30%) or more of the combined voting power of the Corporation’s then
outstanding securities ordinarily having the right to vote in the election of
directors (“voting stock”); but excluding any such acquisition (or series of
acquisitions) effected at a purchase price that results in an actual or implied
average valuation of the Corporation’s outstanding common stock of less than
$6.75 per share (adjusted as appropriate for any increase or decrease in the
number of shares resulting from a reclassification, split, subdivision or
consolidation of shares or other distribution of assets or securities to
stockholders without the receipt of consideration by the Corporation or any
other occurrence for which the Board determines an adjustment is appropriate);
or

     (b)  during any period subsequent to the date of this Agreement, a majority
of the members of the Board shall not for any reason be the individuals who at
the beginning of such period constitute the Board or those persons who are
nominated as new directors by a majority of the current directors or their
successors who have been so nominated; or

     (c)  there shall be consummated any merger, consolidation (including a
series of mergers or consolidations), or any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Corporation (meaning assets representing
thirty percent (30%) or more of the net tangible assets of the Corporation or
generating thirty percent (30%) or more of the Corporation’s operating cash
flow), or any other similar business combination or transaction, but excluding
any business combination or transaction which: (i) would result in the voting
stock of the Corporation immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting stock of the
surviving entity) more than 70% of the combined voting power of the voting stock
of the Corporation (or such surviving entity) outstanding immediately after
giving effect to such business combination or transaction; (ii) would be

2



--------------------------------------------------------------------------------



 



effected to implement a recapitalization (or similar transaction) of the
Corporation in which no “person” (as defined in subsection 3(a) hereof) or group
of persons acting in concert becomes the beneficial owner (as defined in
subsection 3(a) hereof) of thirty percent (30%) or more of the combined voting
power of the then outstanding voting stock of the Corporation; or (iii) is
effected at a purchase price that results in an actual or implied average
valuation of the Corporation’s outstanding common stock of less than $6.75 per
share (adjusted as appropriate for any increase or decrease in the number of
shares resulting from a reclassification, split, subdivision or consolidation of
shares or other distribution of assets or securities to stockholders without the
receipt of consideration by the Corporation or any other occurrence for which
the Board determines an adjustment is appropriate); or

     (d)  the adoption of any plan or proposal for the liquidation or
dissolution of the Corporation; or

     (e)  the occurrence of any other event that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A of the
Exchange Act in effect on the date hereof.

     4.     Termination Following Change in Control.

     (a)  If a Change in Control of the Corporation shall have occurred while
the Executive is still an employee of the Corporation, or if Executive’s
employment with the Corporation shall have been terminated prior to but in
connection with a Change in Control (meaning that at the time of such
termination the Company had entered into an agreement, the consummation of which
would result in a Change in Control, or any person had publicly announced its
intent to take or consider actions that would constitute a Change in Control, or
the Board adopts a resolution to the effect that a potential Change in Control
for purposes of this Agreement has occurred), then the Executive shall be
entitled to the compensation provided in Section 5 upon the termination of the
Executive’s employment by the Corporation or by the Executive, unless such
termination is as a result of: (i) the Executive’s death; (ii) the Executive’s
Permanent Disability (as defined in Section 4(b) below); (iii) the Executive’s
termination by the Corporation for Cause (as defined in Section 4(c) below); or
(iv) the Executive’s decision to terminate employment other than for Good Reason
(as defined in Section 4(d) below).

     (b)  Permanent Disability. If, as a result of the Executive’s incapacity
due to physical or mental illness, the Executive shall have been absent from his
duties with the Corporation on a full-time basis for six (6) months and within
thirty (30) days after written notice of termination is thereafter given by the
Corporation the Executive shall not have returned to the full-time performance
of the Executive’s duties, the Corporation may terminate this Agreement for
“Permanent Disability.”

     (c)  Cause. The Corporation may terminate the employment of the Executive
for Cause. For purposes of this Agreement, the termination of the Executive’s
employment shall be deemed to have been for “Cause” only if termination of his
employment shall have been the result of: (i) the Executive’s willful engaging
in dishonest or fraudulent actions or omissions resulting or intended to result
directly or indirectly in any demonstrable material

3



--------------------------------------------------------------------------------



 



financial or economic harm to the Corporation or (ii) the Executive’s willful
breach or willful and habitual neglect of his material duties, and such breach
or neglect remains uncured for a period of ninety (90) days after written notice
as described below. Notwithstanding the foregoing, the Executive shall not be
deemed to have been terminated for Cause under either clause (i) or (ii) above
unless and until there shall have been delivered to the Executive a Notice of
Termination (as defined in Section 4(f)) and a certified copy of a resolution of
the Board adopted by the affirmative vote of not less than a majority of the
entire membership of the Board (other than the Executive if he is a member of
the Board at such time) at a meeting called and held for that purpose and at
which the Executive was given an opportunity to be heard, finding that the
Executive was guilty of conduct set forth above based on reasonable evidence,
specifying the particulars thereof in detail. For purposes of this Section 4(c),
no act or failure to act on the Executive’s part shall be considered “willful”
unless done or omitted to be done by him not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Corporation.

     (d)  Good Reason. The Executive may terminate his employment by the
Corporation for Good Reason at any time following a Change in Control during the
term of this Agreement. For purposes of this Agreement, “Good Reason” shall mean
any of the following:

         (i) the assignment to the Executive of any duties materially
inconsistent with the Executive’s positions, duties, responsibilities and status
with the Corporation immediately prior to a Change in Control, or a significant
adverse alteration in the nature of the Executive’s reporting responsibilities,
titles, or offices as in effect immediately prior to a Change in Control, or any
removal of the Executive from, or any failure to reelect the Executive to, any
such positions, except in connection with a termination of the employment of the
Executive for Cause, Permanent Disability, or as a result of the Executive’s
death or by the Executive other than for Good Reason;

         (ii) a reduction by the Corporation in the Executive’s base salary in
effect immediately prior to a Change in Control;

         (iii) failure by the Corporation to continue in effect (and without
substitution of a comparable plan) any benefit or compensation plan, stock
purchase plan, stock option plan, life insurance plan, health and
hospitalization plan or disability plan in which the Executive is participating
at the time of a Change in Control, or the taking of any action by the
Corporation which would adversely affect Executive’s participation in or
materially reduce Executive’s benefits under any of such plans;

         (iv) any material breach by the Corporation of any provision of this
Agreement;

         (v) following a Change in Control, the Executive is excluded (without
substitution of a substantially equivalent plan) from participation in any
benefit, incentive, stock option, health, dental, insurance or pension plan
generally made available to persons at Executive’s level of responsibility in
the Corporation;

4



--------------------------------------------------------------------------------



 



         (vi) without the Executive’s express written consent, the requirement
by the Corporation that the Executive’s principal place of employment be
relocated more than twenty-five (25) miles from his place of employment prior to
the Change in Control, or travel on the Corporation’s business to an extent
materially greater than the Executive’s customary business travel obligations;

         (vii) The Corporation’s failure to obtain a satisfactory agreement from
any successor to assume and agree to perform the Corporation’s obligations under
this Agreement, as contemplated in Section 7(a) hereof.

     (e)  Notice of Good Reason. If Executive believes that he is entitled to
terminate his employment with the Corporation for Good Reason as defined in
Section 4(d) above, he may apply in writing to the Corporation for confirmation
of such entitlement prior to the Executive’s actual separation from employment,
by following the claims procedure set forth in Section 10 hereof. The submission
of such a request by an Executive shall not constitute “Cause” for the
Corporation to terminate an Executive under Section 4(c) hereof; and Executive
shall continue to receive all compensation and benefits he was receiving at the
time of such submission throughout the resolution of the matter pursuant to the
procedures set forth in Section 10 hereof. If the Executive’s request for a
termination of employment for Good Reason is denied under both the request and
appeal procedures set forth in Sections 10(b) and (c) hereof, then the parties
shall use their best efforts to resolve the claim within ninety (90) days after
the claim is submitted to binding arbitration pursuant to Section 10(d).

     (f)  Notice of Termination. Any termination of the Executive’s employment
by the Corporation or by the Executive (other than termination based on the
Executive’s death) following a Change in Control shall be communicated by a
written Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. For purposes of this Agreement, no purported termination shall be
effective without the delivery of such Notice of Termination.

     (g)  Date of Termination. “Date of Termination” following a Change in
Control shall mean (i) if the Executive is terminated by his death, the date of
his death, (ii) if the Executive’s employment is terminated due to a Permanent
Disability, thirty (30) days after the Notice of Termination is given (provided
that the Executive shall not have returned to the performance of his duties on a
full-time basis during such period), (iii) if the Executive’s employment is
terminated pursuant to a termination for Cause, the date specified in the Notice
of Termination, and (iv) if the Executive’s employment is terminated for any
other reason, the date shall be thirty (30) days after termination as provided
by the Notice of Termination or the date of the final resolution of the
arbitration and claims procedures set forth in Section 10 hereof, unless
otherwise agreed by the Executive and Corporation or otherwise provided in this
Agreement.

5



--------------------------------------------------------------------------------



 



     5.     Termination Benefits.

     If the Executive shall be terminated from employment with the Corporation
as described in Section 4(a) such that Executive is entitled to the compensation
set forth in this Section 5, then the Executive shall be entitled to receive the
following severance benefits:

     (a)  Severance Payment. In lieu of any further payments to the Executive
including any payments to which the Executive would be entitled under any
existing employment agreement, the Corporation shall pay as severance pay to the
Executive an amount equal to the compensation that Executive would have received
for a thirty (30) month period (the “payment period”) at an annualized rate
equal to the higher of the rate in effect immediately prior to the Change in
Control or the rate in effect on the date of the Notice of Termination. Such
cash payment shall be payable in a single sum, within 10 business days following
the Executive’s Date of Termination.

     (b)  Incentive Awards. The Executive shall receive a cash payment in a
single sum, within 10 business days following the Executive’s Date of
Termination, in the amount equal to the pro rata portion of any bonus the
Executive shall be deemed to have earned under any incentive or compensation
plan in which Executive is then participating for the year in which the
Executive’s termination occurs based on the number of completed months (a
partial month shall be counted as a completed month) in the calendar year as of
his Date of Termination. The method of calculating any bonus under such plan
shall be adjusted and/or weighted in such manner as is appropriate and equitable
to reflect partial year results and the Corporation’s historical operating
results, including rates of growth and seasonality.

     (c)  Stock Options. Any non-vested stock options granted to the Executive
by the Corporation shall become 100% vested without change to the stated
expiration dates thereof.

     (d)  Insurance and Welfare Benefits. During the payment period the
Executive shall be entitled to the continuation of the same or equivalent life,
health, hospitalization, dental and disability insurance coverage and other
employee insurance or welfare benefits that he had received (including
equivalent coverage for his spouse and dependent children) immediately prior to
the Change in Control. In the event that Executive is ineligible under the terms
of such insurance to continue to be so covered, the Corporation shall provide
the Executive with substantially equivalent coverage through other sources or
will provide Executive with a lump sum payment equal to the cost of obtaining
such coverage for the payment period. If the Executive prior to a Change in
Control was receiving any cash-in-lieu payments designed to enable the Executive
to obtain insurance coverage of his choosing, the Corporation shall, in addition
to any other benefits to be provided under this Section 5(d), provide Executive
with a lump-sum payment equal to the amount of such in-lieu payments that the
Executive would have been entitled to receive over the payment period. The
benefits to be provided under this Section 5(d) shall be reduced to the extent
of the receipt of substantially equivalent coverage by the Executive from any
successor employer.

     (e)  Tax Gross-Up. If any payments received by Executive pursuant to this
Agreement will be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor or similar provision of the Code, the Corporation shall pay to the
Executive additional compensation such that the net amount received by the
Executive after deduction of any Excise Tax (and

6



--------------------------------------------------------------------------------



 



taking into account any federal, state and local income taxes payable by the
Executive as a result of the receipt of such gross-up compensation), shall be
equal to the total payments he would have received had no such Excise Tax (or
any interest or penalties thereon) been paid or incurred. The Corporation shall
pay such additional compensation at the time when the Corporation withholds such
Excise Tax from any payments to the Executive. The calculation of the tax
gross-up payment shall be approved by the Corporation’s independent certified
public accounting firm and the Executive’s designated financial adviser.

     6.     No Mitigation.

     The Executive shall not be required to mitigate the amount of any payments
provided for by this Agreement by seeking employment or otherwise, nor shall the
amount of any cash payments or benefit provided under this Agreement be reduced
by any compensation or benefit earned by the Executive after his Date of
Termination (except as provided in Section 5(d) above).

     7.     Successors.

     (a)  The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation, by agreement
in form and substance reasonably satisfactory to the Executive, to expressly
assume and agree to perform the obligations of the Corporation under this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform this Agreement if no such succession had taken place.
Failure of the Corporation to obtain such agreement prior to the effective date
of any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Corporation in the same amount and on the
same terms as he would be entitled to receive hereunder if he terminated his
employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Corporation” shall
mean the Corporation as hereinbefore defined and any successor to its business
and/or assets as aforesaid, which successor executes and delivers the agreement
provided for in this Section 7(a) or which otherwise becomes bound by the terms
and provisions of this Agreement by operation of law.

     (b)  This Agreement and all rights of the Executive hereunder shall inure
to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die after his termination while
any amounts would still be payable to him hereunder if he had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

     8.     Notices.

     Any notice required or permitted by this Agreement shall be in writing,
sent by registered or certified mail, return receipt requested, or by recognized
courier service

7



--------------------------------------------------------------------------------



 



(regularly providing proof of delivery), addressed to the Board and the
Corporation at the Corporation’s then principal office, or to the Executive at
the address set forth under the Executive’s signature below, as the case may be,
or to such other address or addresses as any party hereto may from time to time
specify in writing for the purpose in a notice given to the other parties in
compliance with this Section 8. Notices shall be deemed given when received.

     9.     Limitation on Rights.

     (a)  This Agreement shall not be deemed to create a contract of employment
between the Corporation and the Executive and shall create no right in the
Executive to continue in the Corporation’s employment for any specific period of
time, or to create any other rights in the Executive or obligations on the part
of the Corporation, except as set forth herein. This Agreement shall not
restrict the right of the Corporation to terminate the Executive, or restrict
the right of the Executive to terminate his employment.

     (b)  This Agreement shall not be construed to exclude the Executive from
participation in any other compensation or benefit programs in which he is
specifically eligible to participate either prior to or following the execution
of this Agreement, or any such programs that generally are available to other
executive personnel of the Corporation, nor shall it affect the kind and amount
of other compensation to which the Executive is entitled.

     10.     Administrator and Claims Procedure.

     (a)  The Administrator for purposes of this Agreement shall be the
Corporation. The Corporation shall have the right to designate one or more
Corporation employees as the Administrator at any time. The Corporation shall
give the Executive written notice of any change in the Administrator, or in the
address or telephone number of the same.

     (b)  The Executive, or other person claiming through the Executive, must
file a written claim for benefits with the Administrator as a prerequisite to
the payment of benefits under this Agreement. The Administrator shall make all
determinations as to the right of any person to receive benefits under
subsections (b) and (c) of this Section 10. Any denial by the Administrator of a
claim for benefits by the Executive, his heirs or personal representative (“the
claimant”) shall be stated in writing by the Administrator and delivered or
mailed to the claimant within 10 days after receipt of the claim, unless special
circumstances require an extension of time for processing the claim. If such an
extension is required, written notice of the extension shall be furnished to the
claimant prior to the termination of the initial 10-day period. In no event
shall such extension exceed a period of 10 days from the end of the initial
period. Any notice of denial shall set forth the specific reasons for the
denial, specific reference to pertinent provisions of this Agreement upon which
the denial is based, a description of any additional material or information
necessary for the claimant to perfect his claim, with an explanation of why such
material or information is necessary, and any explanation of claim review
procedures, written to the best of the Administrator’s ability in a manner that
may be understood without legal or actuarial counsel.

8



--------------------------------------------------------------------------------



 



     (c)  A claimant whose claim for benefits has been wholly or partially
denied by the Administrator may request, within 10 days following the date of
such denial, in a writing addressed to the Administrator, a review of such
denial. The claimant shall be entitled to submit such issues or comments in
writing or otherwise as he shall consider relevant to a determination of his
claim, and he may include a request for a hearing in person before the
Administrator. Prior to submitting his request, the claimant shall be entitled
to review such documents as the Administrator shall agree are pertinent to his
claim. The claimant may, at all stages of review, be represented by counsel,
legal or otherwise, of his choice, provided that the fees and expenses of such
counsel shall be borne by the claimant, unless the claimant is successful, in
which case, such costs shall be borne by the Corporation. All requests for
review shall be promptly resolved. The Administrator’s decision with respect to
any such review shall be set forth in writing and shall be mailed to the
claimant not later than 10 days following receipt by the Administrator of the
claimant’s request unless special circumstances, such as the need to hold a
hearing, require an extension of time for processing, in which case the
Administrator’s decision shall be so mailed not later than 20 days after receipt
of such request.

     (d)  A claimant who has followed the procedure in subsections (b) and (c)
of this section, but who has not obtained full relief on his claim for benefits,
may, within 60 days following his receipt of the Administrator’s written
decision on review, apply in writing to the Administrator for expedited and
binding arbitration of his claim before an arbitrator in Minnehaha County, South
Dakota, in accordance with the commercial arbitration rules of the American
Arbitration Association, as then in effect, or pursuant to such other form of
alternative dispute resolution as the parties may agree (collectively, the
“arbitration”). The Corporation shall advance filing fees and other costs
required to initiate the arbitration, as well as up to $2,500 for Executive’s
initial attorney fees (which fees and costs shall not be recoverable by the
Corporation). The arbitrator’s sole authority shall be to interpret and apply
the provisions of this Agreement; he shall not change, add to, or subtract from,
any of its provisions. The arbitrator shall have the power to compel attendance
of witnesses at the hearing. Any court having jurisdiction may enter a judgment
based upon such arbitration. The arbitrator shall be appointed by mutual
agreement of the Corporation and the claimant pursuant to the applicable
commercial arbitration rules. The arbitrator shall be a professional person with
a reputation in the community for expertise in employee benefit matters and who
is unrelated to the claimant and any employees of the Corporation. All decisions
of the arbitrator shall be final and binding on the claimant and the
Corporation.

     11.     Legal Fees and Expense.

     If any dispute arises between the parties with respect to the
interpretation or performance of this Agreement, the prevailing party in any
arbitration or proceeding shall be entitled to recover from the other party its
attorneys’ fees, arbitration or court costs and other expenses incurred in
connection with any such proceeding (subject to the second sentence of Section
10(d) above). Amounts, if any, paid to Executive under this Section 11 shall be
in addition to all other amounts due to Executive pursuant to this Agreement.

9



--------------------------------------------------------------------------------



 



     12.     Non-Alienation of Benefits.

     Except in so far as this provision may be contrary to applicable law, no
sale, transfer, alienation, assignment, pledge, collateralization or attachment
of any benefits under this Agreement shall be valid or recognized by the
Corporation.

     13.     ERISA.

     This Agreement is an unfunded compensation arrangement for a member of a
select group of the Corporation’s management and any exemptions under the
Employee Retirement Income Security Act of 1974, as amended, as applicable to
such an arrangement shall be applicable to this Agreement.

     14.     Deferral.

     The Executive may, by delivery of written notice to the Corporation within
ten (10) business days following the Executive’s Date of Termination, elect to
defer any payment to be made under this Agreement to a date not more than one
(1) year after the Date of Termination.

     15.     Non-Competition.

     If Executive receives compensation under this Agreement, or if Executive is
terminated for Cause (as defined in Section 4(c)), Executive agrees that he will
not, without the prior written consent of the Corporation, directly or
indirectly, during the six (6) month period following the Date of Termination,
engage in any business or employment or provide any consulting service which is
in competition with the Corporation’s business in the lodging industry in the
United States (provided, however, that the parties acknowledge and agree that
all aspects of the cable television business shall not be deemed to be a
business competitive with the Corporation’s business).

     16.     Executive Acknowledgment.

     Executive acknowledges that he has consulted with or has had the
opportunity to consult with independent counsel of his choice concerning this
Agreement, that he has read and understands this Agreement and is fully aware of
its legal effect .

     17.     Miscellaneous.

     This Agreement contains the entire agreement of the parties relating to the
subject matter hereof and supersedes any prior written or oral agreements or
understandings relating to the subject matter hereof. No modification or
amendment of this Agreement shall be valid unless in writing and signed by or on
behalf of the parties hereto. A waiver of the breach of any term or condition of
this Agreement shall not be deemed to constitute a waiver of any subsequent
breach of the same or any other term or condition. This Agreement is intended to
be performed in accordance with, and only to the extent permitted by, all
applicable laws, ordinances, rules and regulations. If any provisions of this
Agreement, or the application thereof to any person or circumstance, shall, for
any reason and to any extent, be held invalid or unenforceable, such invalidity
and unenforceability shall not affect the remaining

10



--------------------------------------------------------------------------------



 



provisions hereof and the application of such provisions to other persons or
circumstances, all of which shall be enforced to the greatest extent permitted
by law. Subject to the provisions of Section 5(e), the compensation provided to
the Executive pursuant to this Agreement shall be subject to any withholdings
and deductions required by any applicable tax laws. Any amounts payable to the
Executive hereunder after the death of the Executive shall be paid to the
Executive’s estate or legal representative. The headings in this Agreement are
inserted for convenience of reference only and shall not be a part of or control
or affect the meaning of any provision hereof. For purposes hereof, the
masculine gender shall be deemed to include the feminine gender, as appropriate.
This Agreement may be executed in one or more counterparts and each counterpart
shall be deemed an original but all counterparts together shall constitute one
instrument.

     18.     Governing Law.

     This Agreement shall be governed and construed in accordance with the
internal laws of the State of South Dakota. The parties agree that any suit or
proceeding arising out of this Agreement shall be brought and maintained
exclusively in the federal or state courts located in such state, and each of
the parties hereby irrevocably submits to the exclusive jurisdiction and venue
of such courts.

     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the day and year first above written.

          EXECUTIVE:       LODGENET ENTERTAINMENT CORPORATION:   /s/


--------------------------------------------------------------------------------

  By:   /s/ Scott C. Petersen


--------------------------------------------------------------------------------

  Address:   Title:   President & CEO


--------------------------------------------------------------------------------

   


--------------------------------------------------------------------------------

           


--------------------------------------------------------------------------------

       

11